DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 28-29, 37, 39, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/25/202.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: figure 2 items 200 and 240.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective 

Specification
The disclosure is objected to because of the following informalities:
The specification recites various trade names (e.g. “tetra pak” in paragraph 65, “tetra therm” in paragraphs 194 and 196), which should be changed to all capitalized letters.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors, such as those stated above. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2 the limitation “presumptive” renders the claim indefinite since it is unclear exactly what the term means relative to the claim. It is unclear if the “presumptive” B. cereus count means that the count is not actually measured, and instead inferred/calculated to be less than 100 CFUs per gram, if the count is actually measured, or some other feature. Applicant’s specification does not initially appear to provide further information as to what is meant by the term in question.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 15, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2016/0021921 A1) in view of Remondetto et al. (US 2013/0064923 A1) and Delplanque et al. “Lipid Quality in Infant Nutrition Current Knowledge and Future Opportunities”, hereon referred to as “Delplanque”.
The term “processed” recited in the preamble is given its broadest reasonable interpretation to mean that the human milk product has been treated by any known method for food/beverage products.
Regarding claim 1, Davis teaches a nutritional composition having fortifiers and supplements (abstract), the composition comprising human milk fortified with a composition utilized to complete a feeding and/or make up for a deficiency (paragraphs 42-43 and 78-79), the composition having per 100 g: 64-90 kcal/100 ml (64-90 calories) (paragraph 80), 2-7 g fat (paragraph 60 table 1), 5.4-20 g carbohydrates (paragraph 60 table 1), 0.7-9 g protein (paragraph 60 table 1), 3.37 g sugar (paragraph 103 table 3 “corn syrup”), any amount of sodium as needed (paragraphs 72 and 103 table 3 “sodium chloride”), and 0.256 g calcium (paragraph 103 table 3 “ultra-micronized tricalcium phosphate”), where a mineral calcium source is provided as ultra-micronized tricalcium phosphate (paragraph 93).
While Davis does not specifically recite the claimed amounts of the respective components, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition since the claimed amounts would have been 
Davis does not specifically teach an amount of saturated fat and cholesterol.
Remondetto et al. teaches a liquid milk beverage for infants and toddlers (abstract), the beverage comprising additional ingredients (fortifiers) to increase further its beneficial properties (paragraph 37), where the beverage can include saturated fat in an amount of 2.44 g/100g and cholesterol in an amount of 13.24 mg/100g (column 8 table 3). The reference further teaches that boost levels of HDL “good” cholesterol is desired (paragraph 66). The reference is analogous since it is directed to a fortified milk product.
Delplanque is directed to dietary lipids needs for infants, particularly for breast milk and infant formula (abstract), and teaches that human milk already contains saturated fatty acids (page 4 second paragraph), where certain types of saturated fatty acids are more efficiently digested and absorbed (page 5), provide energy, and have structural and metabolic functions such as facilitation of fat absorption for individuals with severe fat malabsorption (page 7 “saturated fats”). Delplanque further teaches cholesterol is endogenously synthesized and present in human milk, where cholesterol is the substrate for synthesis of bile acids, lipoproteins, vitamin D, and hormones, and stabilizes the structure of cellular membranes and is incorporated into brain lipids during the first months of life (page 12 “synthesis and roles of cholesterol”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Davis to include the claimed amounts of 
Regarding the claimed values, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. This reasoning is applied to all ranges recited by the claims.
Regarding claim 15, Davis et al. teaches the product is filled into a container (packaged) under aseptic conditions (paragraph 96).
Regarding claim 25, Davis et al. teaches the product is heat treated at 292-297oF (144.4-147.2oF) for 5-15 seconds and also teaches final sterilization (paragraphs 95-96). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Davis et al. to treat the product at the claimed temperature and time ranges since the values would have been used during the course of normal 
Furthermore, since Davis et al. already teaches sterilization and similar temperature/time ranges, and since there does not appear to be a structural or material difference between the sterilized product of the combination applied to claim1 and the sterilized product of the invention, applicant's sterilized product appears to be the same as the sterilized product of the combination.
Applicant is reminded that according to MPEP §2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 27, Davis et al. does not specifically teach counter-current heat exchange as claimed. However, as stated above the sterilized product of the combination appears to be the same as applicant’s sterilized product, and therefore the limitation of counter-current heat exchange is not given patentable weight.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2016/0021921 A1) in view of Remondetto et al. (US 2013/0064923 A1) and Delplanque as stated for claims 1, 15, 25 and 27 above, and further in view of Vurma et al. (US 2014/0370155 A1).
Regarding claim 2, Davis et al. teaches the protein of the product can include various amino acids such as leucine, tryptophan, tyrosine, methionine, cysteine, and arginine (paragraph 68) but does not teach all the claimed amino acids and their respective amounts.
Vurma et al. teaches a liquid human milk fortifier (abstract), where the fortifier can be directly added to human milk (paragraph 97), comprising extensively hydrolyzed casein (paragraph 69) and free amino acids known or otherwise suitable for use in nutritional products, including all of those recited in claim 2 (paragraph 71). The protein is provided in concentrations suitable for meeting the nutritional needs infants, especially preterm infants, ranging from about 7 to about 15 grams per 100 grams of final product (paragraphs 66 and 68).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Davis et al. to include the claimed amino acids and their respective amounts since Davis et al. already teaches including similar amounts of protein per 100 g product (paragraph 60 table 1), using various amino acids from any known or suitable source including casein (paragraph 68), and any known or suitable protein or protein source can be included for feeding to preterm infants (paragraph 67), since the claimed amino acids are known to be used in nutritional products as taught by Vurma et al., to ensure the product contains sufficient amounts of the respective amino acids for a desired purpose such as nutrition supplementation, and since the claimed values would have been used during the course of normal experimentation and optimization due to factors such as the end user (e.g. infants, preterm infants, etc.) and desired nutritional value.
Regarding claim 16, Davis does not specify the type of container used in aseptic packaging.
Vurma et al. further teaches the product is aseptically packaged in various containers such as pouches or bottles (paragraph 92).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Davis et al. to be aseptically packaged into a pouch or bottle since Davis et al. does not specify a type of container, since the prior art has acknowledged fortified human milk products can be packaged in such containers, and therefore as a matter of manufacturing choice for the particular container used based on desired factors such as rigidity to protect against damaging forces during transport and storage, ease of use, transport, and storage (e.g. pouches conform to a container better than bottles), and shelf appeal.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2016/0021921 A1) in view of Remondetto et al. (US 2013/0064923 A1), Delplanque, and Vurma et al. (US 2014/0370155 A1) as stated for claims 1-2, 15-16, 25 and 27 above, and further in view of Merieux NPL.
Davis et al. does not teach the product having a protein digestibility corrected amino acid score greater than 65%.
Merieux NPL teaches protein in products need to be adjusted for its ability to provide sufficient amino acids (page 2 first paragraph), where PDCAAS evaluates a food’s protein quality by comparing its amino acid composition to what our bodies can use, where digestibility values for many common ingredients have been established and 
While Davis et al. does not explicitly recite the PDCAAS, the product of the combination applied to claim 2 above appears to be the same product of applicant’s claimed invention, and furthermore is applied to the same substance (human milk) and fortifying protein source (casein and whey) as taught by Davis et al. (paragraph 86) and Vurma et al. (paragraphs 69-71). Thus, one of ordinary skill in the art would have reasonably expected, absent persuasive evidence to the contrary, that the PDCAAS of the prior art combination would have been similar or the same as applicant’s claimed PDCAAS.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Davis et al. to have a PDCAAS equal to or greater than 65 wt% since Merieux NPL teaches milk has a score of 1.00, since Davis et al. teaches wanting the protein to provide nutrition (paragraph 67) and therefore in order to ensure the product has an amino acid composition/quality that sufficiently provides said nutrition to the user, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired nutrition/amino acid digestibility.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2016/0021921 A1) in view of Remondetto et al. (US 2013/0064923 A1) and .
Davis et al. does not teach the product having an amino acid score greater than 0.70.
Mateus et al. teaches protein compositions and nutritional formulations suitable for use as ready-to-use liquid compositions (abstract), where an ideal nutritional supplement that provides health benefits uses good quality protein that has the highest biological value (paragraph 4), and further teaches protein sources such as whey and casein have an amino acid score of 1.14 and 1.19 respectively (paragraph 4 “protein quality comparison chart”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Davis et al. to use protein having an amino acid score greater than 0.70 since Davis et al. already teaches using whey and casein protein (paragraph 86), in order to similarly provide high quality protein as suggested by Mateus et al., thereby ensuring the user is provided with quality nutrition, and since the claimed value would have been used during the course of normal experimentation and optimization procedures due to factors such as desired nutrition/amino acid digestibility.

Claims 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2016/0021921 A1) in view of Remondetto et al. (US 2013/0064923 A1) and Delplanque as stated for claims 1, 15, 25 and 27 above, and further in view of Buck et al. (US 8,802,650 A1).
Regarding claim 5, Davis et al. teaches the carbohydrate of the composition can include human milk oligosaccharides (HMO) (paragraph 64), but does not teach a concentration between 6 grams per liter and 24 grams per liter of the product.
Buck et al. teaches a human milk fortifier including HMO intended for preterm infants, term infants, toddlers, and children for improving airway defense mechanisms (column 1 lines 16-23), the fortifier being suitable for mixing with breast milk (column 5 lines 61-65), where the composition includes at least 0.01 mg/mL (10 g/L) HMO (column 10 lines 19-22) to provide a desired immune enhancing effect (column 10 lines 59-60). Buck et al. further teaches that HMOs act as pathogen receptor analogous, but activate immune factors by infant intestinal epithelial cells and/or associated immune cell populations, and function as antioxidants and immune modulators to assist in regulation of inflammatory responses to infection or other injury (column 1 lines 48-55), where specific HMOs are highly effective in dampening inflammation generally in infants, toddlers and children, specifically in dampening virus-induced inflammation which lead to faster recovery from infections (column 2 lines 33-41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Davis et al. to include the claimed amount of HMOs since Davis et al. already suggests incorporating HMOs into the product, since the prior art acknowledges the claimed amount of HMOs to be used in human milk fortifiers to achieve the benefits taught by Buck et al., and therefore to provide the same benefits, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired immunological and/or regulation of inflammatory response, type of product (e.g. powder, 
Regarding claim 7, Davis et al. does not teach 2’-fucosyllactose (2’FL) between 0.70 and 4.3 grams per liter.
Buck et al. further teaches 2’-fucosyllactose is an HMO used to improve airway defense mechanisms (column 2 lines 24-31), where 2’FL concentration can be from about 1 g/L to 10 g/L (column 11 lines 66-67; column 12 line 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Davis et al. to include the claimed amount of 2’FL for the same reasons stated for claim 5 above, and since the claimed amounts would have been used during the course of normal experimentation and optimization procedures due to factors such as desired immunological and/or regulation of inflammatory response, type of product, and intended user.
Regarding claim 8, Davis et al. does not teach 3’-fucosyllactose (3’FL) between 0.92 and 1.1 grams per liter.
Buck et al. further teaches 3’FL is highly effective in inhibiting respiratory viruses (column 2 lines 54-57), where 3’FL concentration can be from about 1 g/L to less than 1000 g/L (column 11 lines 51-52 and 55).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Davis et al. to include the claimed amount of 3’FL for the same reasons stated for claim 5 above, and since the claimed amounts would have been used during the course of normal experimentation and optimization 
Regarding claim 9, Davis et al. does not teach sialylated HMOs between 1.80 to 1.90 grams per liter.
Buck et al. further teaches sialylated HMOs such as 3’-sialyllactose and 6’-sialyllactose improve airway respiratory health and defense mechanisms (column 2 lines 15-16, 20-21, 24-25 and 33-41), and also prevents development of necrotizing entercolitis (column 3 lines 1-5). The 3’SL and 6’SL can be present in an amount of from about 1 to less than 150 g/L (column 10 lines 59-62 and 67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Davis et al. to include the claimed amount of sialylated HMOs for the same reasons stated for claim 5 above, to prevent development of necrotizing entercolitis, and since the claimed amounts would have been used during the course of normal experimentation and optimization procedures due to factors such as desired immunological and/or regulation of inflammatory response, type of product, and intended user.
Regarding claim 10, Davis et al. does not teach non-fucosylated HMOs between 4.50 and 4.75 grams per liter.
Buck et al. further teaches suitable HMOs for use in the composition include non-fucosyllated HMOs (column 9 lines 3 and 14-15), and the HMOs can be present in the composition in an amount of at least 1 g/L, depending on the specific HMO or HMOs present and the amounts of other components in the composition (column 10 lines 19-21 and 30-33).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Davis et al. to include the claimed amount of non-fucosylated HMOs for the same reasons stated for claim 5 above, and since the claimed amounts would have been used during the course of normal experimentation and optimization procedures due to factors such as desired immunological and/or regulation of inflammatory response, type of product, other HMOs and ingredients in the composition, and intended user.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2016/0021921 A1) in view of Remondetto et al. (US 2013/0064923 A1) and Delplanque as stated for claims 1, 15, 25 and 27 above, and further in view of Medo et al. (US 9,149,052 B2).
Regarding claim 11, Davis et al. teaches sterilizing the final product for stability at room temperature and extended shelf-life (paragraph 96), but does not teach the product has a bacterial aerobic plate count or yeast count of less than 10 CFUs per gram of processed fortified product. It is noted that the limitation “aerobic plate count or yeast count” is interpreted to recite alternatives. For the sake of examination the limitation “aerobic plate count” is chosen.
Medo et al. teaches methods for sterilization of milk (abstract), including human milk (column 1 lines 57-58), where sterilization results in a total aerobic count of less than 10 CFUs per mL, i.e. CFUs per gram (column 16 lines 5-7). Medo et al. further teaches that human milk poses risk to critically ill and other immune compromised individuals due to the presence of various bacteria (column 1 lines 24-34), and that milk 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Davis et al. to sterilize the product to have a bacterial aerobic plate count of less than 10 CFUs per gram since the reference already teaches wanting to sterilize the product to ensure stability and shelf life, but does not specify the type/degree of sterilization, where a skilled artisan would have looked to the relevant prior art such as Medo et al. to determine such techniques and values, since Medo et al. teaches bacteria and other pathogens in human milk products pose risks to ill and/or immune compromised individuals, and therefore to similarly ensure the risk is minimized/eliminated by sufficient pathogen reduction, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired degree of sterilization, safety of the user, intended user, and degree of stability/shelf life extension.
Regarding claim 14, in view of the rejection under 35 USC 112(b) or second paragraph above, the limitation “presumptive” is interpreted to mean a measurable count. Davis et al. does not teach the product has a presumptive B. cereus count of less than 100 CFUs per gram.
Medo et al. further teaches B. Cereus is a food toxin found in human milk samples and forms a spore that cannot be killed through standard pasteurization (column 1 lines 28-31). The sterilization process of Medo et al. results in a B. cereus count of 1 CFU per mL, i.e. CFUs per gram (column 16 line 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Davis et al. to sterilize the product to have a B. cereus count of less than 100 CFUs per gram for the same reasons stated for claim 11 above, particularly to minimize and/or eliminate the risks associated with B. cereus, thereby ensuring safety of critically ill and/or immune compromised individuals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRYAN KIM/Examiner, Art Unit 1792